Opinion.— “ It is always a sufficient objection to the granting of an injunction.that the party aggrieved has a full and adequate remedy at law, and it is a well-established rule that courts of equity will not lend their aid for the protection of rights or the prevention of wrongs where the ordinary legal tribunals are capable of affording sufficient redress; and where it does not appear that the remedy at law is inadequate, or that the party aggrieved is entitled to more speedy relief than can be obtained by the ordinary process of courts of law, an injunction will be refused.” High on Injunctions, sec. 28, and authorities cited. The case which the plaintiff makes in his petition for injunction is that of a forcible and unwarranted trespass by the defend-' ant in seizing, without process and without authority of any kind, the property which the plaintiff had caused to be - seized by distress warrant, and that he fears he will lose his debt if the defendant is allowed to sell said property. These facts are not sufficient to entitle plaintiff to the relief sought.
The plaintiff’s petition does not allege that he, as landlord of Lubens, held or was entitled to claim a landlord’s lien upon the articles of property which he alleges had been seized by his distress warrant.
The petition evidently means to convey the idea, by implication at least, that the constable had seized by his distress warrant before the sheriff (defendant) had taken possession of the same.
The facts shown on the trial are quite different from that state of facts; but taking the facts as stated in the petition *335as true, it will not be assumed, in the absence of an averment to that effect, that the plaintiff was entitled to a landlord’s lien upon the property. The property may have been the property of Lubens, subject to the writ under which it was seized by the constable, to which, nevertheless, the landlord’s lien may not have attached.
In such case, under the facts stated, the remedy would have been for damages against the sheriff or for the recovery of the specific property itself in the hands of the sheriff; to maintain either of which the law afforded ample and sufficient remedies without recourse to the interposition of equitable remedies. The defendant is not alleged to be insolvent or unable to respond in damages, and in respect to the suit for the property itself in his hands, the law afforded him the aid of statutory remedy and process of sequestration.
We conclude, therefore, that the'first ground assigned as error was well taken and demurrer ought to have been sustained. Also the second ground of error was well taken, and that the plaintiff was not entitled to the judgment which was rendered in his favor.
Reversed and remanded.